



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : Amrane c. Ontario (Enseignement
    supérieur et de la formation professionnelle), 2022 ONCA 52

DATE : 20220124

DOSSIER : C68452

Les juges Roberts, Harvison
    Young et Tzimas (
ad hoc
)

ENTRE

Tahar Amrane

Demandeur/Partie
    intimée

(Appelant)

et

Ministère
    de lEnseignement supérieur et de la

Formation professionnelle

Défendeur/Auteur de la motion

(Intimé)

Tahar Amrane, en personne

Daniel Mayer, pour l
intimé

Date de laudience : le
    25 novembre 2021

En appel de
    lordonnance de la juge Andra Pollak de la cour supérieure de justice de
    lOntario, en date du 11 mai 2020, dont les motifs figurent à 2020 ONSC 2200.

INSCRIPTION

[1]

Lappel porte sur une ordonnance radiant la
    déclaration de lappelant sans autorisation de modification et rejetant son
    action en vertu des règles 21 et 25 des
Règles de procédure civile
,
    R.R.O. 1990, Règl. 194, suite à la motion de lintimé.

[2]

Dans sa déclaration, lappelant présente des
    allégations de mauvais traitements infligés contre lui et dautres étudiants par
    certains professeurs et par lUniversité York, o
ù
il poursuivait ses études.

[3]

Il a porté ses plaintes au sein des instances
    administratives de lUniversité York, mais celles-ci furent rejetées. Son
    action antérieure contre lUniversité York fut aussi rejetée, ainsi que son
    appel à la Cour divisionnaire. Puisque lintimé refuse dintervenir dans sa
    dispute avec lUniversité York, lappelant a intenté cette action.

[4]

En tant que remèdes, lappelant réclame des
    dommages-intérêts et demande que lintimé soit obligé dentreprendre une
    enquête sur ses plaintes et les affaires de lUniversité York, et détablir un
    tribunal indépendant de lUniversité York pour entendre des plaintes de tous
    les étudiants universitaires.

[5]

La juge des motions a accueilli la motion de
    lintimé pour radier la déclaration de lappelant et rejeter son action. Elle a
    conclu quil était évident et manifeste que la déclaration de lappelant ne
    révélait aucune demande raisonnable et a refusé de lautoriser damender sa
    déclaration.

[6]

Lappelant répète les arguments que la juge des
    motions a rejetés. Nous ne percevons aucune erreur qui nous permettrait
    daccueillir lappel. Lintimé na pas de devoir de diligence envers les
    étudiants dinstitutions postsecondaires en ce qui concerne des plaintes universitaires
    et administratives comme celles de lappelant. En outre, lintimé ne peut pas
    intervenir pour régler des décisions de gestion et dadministration interne de
    lUniversité York, institution universitaire autonome. La décision dimmuniser les
    institutions universitaires est une décision de politique générale fondamentale
    qui ne peut pas faire lobjet dun recours en justice. En tout état de cause,
    lintimé nest pas responsable pour des actions de lUniversité York. Cette
    cour ne peut lobliger ni dintervenir dans les affaires internes
    universitaires ni détablir un régime indépendant pour entendre des plaintes
    quelconques.

[7]

Lappel est donc rejeté.

[8]

Lappelant devrait payer à lintimé des dépens
    de 2 000 $, y compris tous débours et taxes applicables.

« L.B.
    Roberts j.c.a. »

« A.
    Harvison Young j.c.a. »

« E.
    Ria Tzimas, J. (ad hoc) »


